DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a channel setting portion …”, “a signal receiving portion …”, and “a signal processing portion” in claim 1;
b) “the channel setting portion …” in claim 2;
c) “the signal processing portion” in claim 5;
d) “the signal processing portion” in claim 6;
e) “the signal processing portion” in claim 7;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1).
Regarding claim 1, Kim et al. teach a wireless terminal (Fig(s).35-36), comprising: 
a channel setting portion configured to collect user setting information of a target channel to be permitted in association with data buffering to a memory area (read as memory (Fig.36 @ 12, 22; Paragraph [0241]) For example, the memory may be capable to store parameters in a table to grant or deny channel access to a requesting STA (Table I, Paragraph(s) [0207], [0211], and [0241])); 
a signal receiving portion configured to receive a wireless signal transmitted from at least one surrounding wireless terminal (read as transceiver capable to transmit and receive a channel access request (Fig.35 @ S3520 and Fig.36 @ 13, 23; Paragraph [0160]); For example, “the STA may transmit the first frame to the AP to request channel access. The first frame may be a PS-Poll or channel access-request (CA-REQ) frame in the present invention.”(Paragraph [0160])); and 
a signal processing portion configured to parse the wireless signal so as to extract channel information (read as GID information) corresponding to the surrounding wireless terminal in a Media Access Control (MAC) frame of the wireless signal (read as “The AP which has received the first frame from the STA may extract GID information of the STA from the AID information included in the ”(Fig(s).35-36; Paragraph [0205]) Further, the AP and STA are equipped with a processor (Fig.36 @ 11, 21; Paragraph [0241], [0244], and [0245])) and 
perform adaptive filtering on the wireless signal based on the user setting information and the channel information. (read as the step to determine channel access grant (Fig.35 @ S3530; Paragraph [0236]); For example, “the second STA may determine whether channel access of the first STA is granted in consideration of the information included in the first frame transmitted by the first STA, a group number corresponding to a current channel access interval, and a network state.”(Paragraph [0236]))
Regarding claim 8, Kim et al. teach a computer program (read as software (Paragraph(s) [0241] and [0245])) stored in a computer-readable recording medium (read as memory (Fig.36 @ 12, 22)), the computer program, when combined with hardware, performs: 
a process of collecting user setting information of a target channel to be permitted in association with data buffering to a memory area (read as memory (Fig.36 @ 12, 22; Paragraph [0241]) For example, the memory may be capable to store parameters in a table to grant or deny channel access to a requesting STA (Table I, Paragraph(s) [0207], [0211], and [0241])); 
a process of receiving a wireless signal transmitted from at least one surrounding wireless terminal (read as transceiver capable to transmit and receive a channel access request (Fig.35 @ S3520 and Fig.36 @ 13, 23; Paragraph [0160]); For example, “the STA may transmit the first frame to the AP to request channel ”(Paragraph [0160])); and 
a process of parsing the wireless signal so as to extract channel information corresponding to the surrounding wireless terminal in a MAC frame of the wireless signal (read as “The AP which has received the first frame from the STA may extract GID information of the STA from the AID information included in the first frame.”(Fig(s).35-36; Paragraph [0205]) Further, the AP and STA are equipped with a processor (Fig.36 @ 11, 21; Paragraph [0241], [0244], and [0245])) and 
performing adaptive filtering on the wireless signal based on the user setting information and the channel information. (read as the step to determine channel access grant (Fig.35 @ S3530; Paragraph [0236]); For example, “the second STA may determine whether channel access of the first STA is granted in consideration of the information included in the first frame transmitted by the first STA, a group number corresponding to a current channel access interval, and a network state.”(Paragraph [0236]))
Regarding claim 9, Kim et al. teach a method for filtering a wireless signal (Fig.35), comprising the steps of: 
collecting user setting information of a target channel to be permitted in association with data buffering to a memory area (read as memory (Fig.36 @ 12, 22; Paragraph [0241]) For example, the memory may be capable to store parameters in a table to grant 
receiving a wireless signal transmitted from at least one surrounding wireless terminal (read as transceiver capable to transmit and receive a channel access request (Fig.35 @ S3520 and Fig.36 @ 13, 23; Paragraph [0160]); For example, “the STA may transmit the first frame to the AP to request channel access. The first frame may be a PS-Poll or channel access-request (CA-REQ) frame in the present invention.”(Paragraph [0160])); and 
parsing the wireless signal so as to extract channel information corresponding to the surrounding wireless terminal in a MAC frame of the wireless signal (read as “The AP which has received the first frame from the STA may extract GID information of the STA from the AID information included in the first frame.”(Fig(s).35-36; Paragraph [0205]) Further, the AP and STA are equipped with a processor (Fig.36 @ 11, 21; Paragraph [0241], [0244], and [0245])) and 
performing adaptive filtering on the wireless signal based on the user setting information and the channel information. (read as the step to determine channel access grant (Fig.35 @ S3530; Paragraph [0236]); For example, “the second STA may determine whether channel access of the first STA is granted in consideration of the information included in the first frame transmitted by the first STA, a group number corresponding to a current channel access interval, and a network state.”(Paragraph [0236]))
claim 3, and as applied to claim 1 above, Kim et al. teach a wireless terminal (Fig(s).35-36) wherein the surrounding wireless terminal is an access point (AP) device (Fig.36 @ 10), and the wireless signal is a beacon signal or a probe response signal.(read as second frame (Fig.35 @ S3540))
Regarding claim 4, and as applied to claim 1 above, Kim et al. teach a wireless terminal (Fig(s).35-36) wherein the surrounding wireless terminal is a station (STA) device (Fig.35, Fig.36 @ 750), and the wireless signal is a probe request signal.(read as first frame (Fig.35 @ S3520))
Regarding claim 6, and as applied to claim 1 above, Kim et al. teach a wireless terminal (Fig(s).35-36) wherein the signal processing portion is configured to control data of the wireless signal to be buffered in the memory area (read as processor and memory (Fig.36 @ 11, 12, 21, 22)), 
when the target channel is identical to a channel corresponding to the surrounding wireless terminal. (read as channel access table (Table I, Paragraph [0207]))
Regarding claim 7, and as applied to claim 1 above, Kim et al. a wireless terminal (Fig(s).35 and 36) wherein the signal processing portion is configured to regard the 
perform a filtering process in order for data of the wireless signal not to be buffered in the memory area (Fig.35 @ S3530),
when the target channel is different from a channel corresponding to the surrounding wireless terminal. (read as channel access table (Table I, Paragraph [0207]))
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1) in view of Li et al. (U.S. Patent Application Publication # 2017/0237532 A1).
Regarding claim 2, and as applied to claim 1 above, Kim et al. teach “a method and apparatus for accessing a channel in a wireless local area network (LAN) system.”(Paragraph [0001])
However, Kim et al. fail to explicitly teach wherein the channel setting portion is configured to control a mode switch into a filtering mode in which adaptive filtering function is performed on the wireless signal based on size information of a buffering space in the memory area.
Li et al. teach a method wherein the channel setting portion is configured to control a mode switch into a filtering mode in which adaptive filtering function is performed on the wireless signal based on size information of a buffering space in the memory area.(read as queue size field (Paragraph [0147]); For example, “The queue-size field may ”(Paragraph [0147]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for analyzing a queue size field to determine if a channel access mode has changed as taught by Li et .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1) in view of Jin et al. (U.S. Patent Application Publication # 2018/0278308 A1).
Regarding claim 5, and as applied to claim 1 above, Kim et al. teach “a method and apparatus for accessing a channel in a wireless local area network (LAN) system.”(Fig(s).35-36; Paragraph [0001])
However, Kim et al. fail to explicitly teach wherein the signal processing portion is configured to extract direct sequence spread spectrum (DSSS) parameter set information in the MAC frame and 
extract the channel information based on frequency information included in the DSSS parameter set information with regard to a frequency band, which the surrounding wireless terminal is using. 
Jin et al. teach an apparatus wherein the signal processing portion is configured to extract direct sequence spread spectrum (DSSS) parameter set information in the MAC frame (Fig.16 @ 1618; Paragraph [0025]) and 
extract the channel information based on frequency information included in the DSSS parameter set information with regard to a frequency band, which the surrounding wireless terminal is using. (read as DSSS (Paragraph [0025]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for executing DSSS 
Conclusion
8.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 11, 2021